UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RONALD FULLER,
Plaintiff,
Case No. 2:18-ey-1722

v. JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

LAKESHORE FINANCIAL, LLC, et al.,
Defendants,
ORDER

On September 29, 2019, the United States Magistrate Judge issued a Report and
Recommendation (ECF No. 23) suggesting the Court to DISMISS without PREJUDICE
Plaintiff's claims against Defendants Eric Williams and Anthony Allen, pursuant to Federal Rule
of Civil Procedure 4(m), for failing to make proof of service and to respond the Magistrate Judge’s
September 12, 2019 Show Cause Order. (ECF No. 21.) The Report and Recommendation advised
Plaintiff that failure to object within fourteen days would result in a waiver of review by a District
Judge. The time for filing objections has passed, and no objections have been filed. Therefore, the
Court ADOPTS the Report and Recommendation (ECF No. 23) and DISMISSES without
PREJUDICE Plaintiff's claims against Defendants Eric Williams and Anthony Allen,

IT IS SO ORDERED.

9-201 LVN

DATE EDMUND A. SARGUS, JR.
UNITED STATES DISTRICT JUDGE
